 Case 5:20-cv-00006-JPB Document 42 Filed 01/28/21 Page 1 of 1 PageID #: 243




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    Wheeling

CHARISSA M. ERDMAN

                     Plaintiff,

             V.                                         CIVIL ACTION NO. 5:20-CV-6
                                                        Judge Bailey

US REO FUND V, LLC,
FIRST FIDELITY REO, LLC,

                     Defendants.

                                  ORDER SETTING TRIAL

      Pending before this Court is Plaintiffs Suggestion of Trial Date IDoc. 411, filed

January 27, 2021. For reasons appearing to the Court, the trial in this mailer is set for

February 25. 2021 at 10:00 am. in Wheelinq, West Virqinia.

       It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to all counsel of record herein.

      DATED: January 28, 2021.




                                                 UNITED STATES DISTRICT JUDGE
